The defendants exceeded their authority in excluding the plaintiff from his store, and thereby became liable as trespassers. It was their duty, within a reasonable time after making the attachment, to have removed from the store a sufficient amount of the goods and chattels belonging to the defendant to have covered the amount due on the mortgage and claim for which the attachment was made, and to have left the plaintiff in undisturbed possession of the store and the residue of his stock and *Page 217 
fixtures, if any. Malcom v. Spoor, 12 Met. 279; Williams v.Powell, 101 Mass. 467; Davis v. Stone, 120 Mass. 228;Cutter v. Howe, 122 Mass. 541; Drake on Attachment, § 200.
We see no reason for holding that the damages were excessive, and we think that the charge of the court was sufficiently favorable to defendants.
New trial denied, petition dismissed, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.